Citation Nr: 1507588	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1961, with additional inactive duty service from December 1978 to December 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which continued the existing 50 percent rating for posttraumatic stress disorder (PTSD).

In a June 2014 Board decision, the Veteran's rating for PTSD was increased to 70 percent.  This was effectuated in an October 2014 rating decision, which increases the rating for PTSD to 70 percent, effective November 30, 2009.

The Veteran appealed the June 2014 decision to the U.S. Court of Appeals For Veterans Claims (Court) insofar as it found that the issue of a total rating based upon individual unemployability (TDIU) was not raised by the record.  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR) that did not seek to disturb the PTSD rating, but only sought consideration of TDIU.  In a December 2014 Order, the Court granted the motion, vacated the portion of the June 2014 Board decision that held that TDIU was not raised by the record, and remanded the case to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As per the JMR, the issue of TDIU has been raised in the context of his PTSD.  This claim has not been appropriately developed.  Appropriate notice must be sent and the appropriate paperwork should be solicited from the Veteran, to include a VA Form 21-8940.  The Veteran should also be given the opportunity to identify additional, relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice of the requirements for TDIU and solicit his completion of VA Form 21-8940.

2.  Ask the Veteran to identify any additional treatment records regarding the impact his service connected disabilities have on his ability to work.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

